                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

BRANDON LOVELESS, on behalf of                 )
himself and others similarly situated,         )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 4:19-cv-02698-SNLJ
                                               )
ECOTECH, LLC., and                             )
MICHAEL A VRUSHENKO                            )
                                               )
               Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on the parties ' joint motion for in camera

review and approval of their settlement agreement. (ECF #13). Before reaching the

merits of that motion, this Court notes the parties filed their motion and attached

settlement agreement under seal. They did not seek approval before doing so, see

E.D.Mo. L.R. 13.05(A)(l), and they do nothing to "rebut[] the presumption of openness"

of court records. Hart v. ITC Service Group, Inc ., 2017 WL 2728439 at *2 (W.D. Mo.

June 23 , 2017). There is "no claim that the proposed settlement concerns any highly

sensitive matter that would rebut the presumption in favor of openness and justify sealing

the record." Id. Rather, "[t]his is an ordinary FLSA settlement [that] should be open to

the public." Id.; see also CAA Sports, LLC. v. Dogra, 2018 WL 6696622 at *1-2 (E.D.

Mo. Dec. 20, 2018) (noting that parties' confidentiality provisions do not bind the court

and sealing records is ordinarily reserved to issues of victim identity, protection of trade

secrets, national security matters, honoring the rules of sovereign nations, and concealing
personal identifying information). Therefore, the parties are directed to show cause why

their motion, and attached exhibit, should not be unsealed.

      Accordingly,
      IT IS HEREBY ORDERED that the parties' joint motion for in camera review

and approval of their settlement agreement (ECF #13) is HELD IN ABEYANCE.

       IT IS FURTHER ORDERED that, within five (5) days of the date of this Order,

the parties shall file a motion showing cause why their joint motion for in camera review,

and attached exhibit, should not be unsealed.

       So ordered this 24th day of February 2020.



                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE
